Filed 3/4/14 P. v. Garcia CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B248468

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA043162)
         v.

ABEL GARCIA,

         Defendant and Appellant.




THE COURT:*

         Abel Garcia appeals from an order after judgment, denying his motion to modify
his sentence and restitution fines. Appellant argued the sentencing court lacked
jurisdiction and the restitution fines were unauthorized. The trial court denied appellant’s
motion, stating there was no legal basis to modify the sentence or restitution fines.




*        BOREN, P. J ., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
        Procedural background
        On June 29, 1998, appellant pled guilty to possession of a firearm by a person
previously convicted of a felony (Pen. Code, § 12021, subd. (a) (1))1 (Los Angeles Sup.
Ct. case No. VA043162). The trial court sentenced appellant to three years in prison,
suspended execution of the sentence and placed him on probation for five years subject to
certain terms and conditions which included paying a restitution fine in the amount of
$200.
        On August 27, 1999, appellant admitted to violating his probation. Probation was
reinstated subject to the requirement that appellant enter a residential treatment program.
Appellant was released from custody. The trial court was unaware that appellant had
committed a criminal act on August 20, 1999.
        On September 16, 1999, appellant was charged with one count of burglary (§ 459),
and one count of robbery (§ 211) (Los Angeles Sup. Ct. case No. SA036808).
        On October 15, 1999, appellant’s probation was revoked in case No. VA043162
based on the filing of case No. SA036808. The trial court decided that the two cases
should be heard together and appellant was taken into custody.
        On November 5, 1999, appellant admitted violating his probation and the trial
court revoked appellant’s probation and sentenced him to three years in state prison. The
trial court also held that the sentence should run concurrent with any sentence imposed in
case No. SA036808. The abstract of judgment filed in case No. VA043162 indicated a
restitution fine imposed on appellant under section 1202.4, subdivision (b).
        On April 20, 2012, appellant filed a motion to modify his sentence and restitution
fines in case No. VA043162. Appellant argued the trial court did not have jurisdiction on
October 15, 1999, to revoke his probation and impose a sentence based on his
commission of a crime on August 20, 1999, because at the time the court reinstated his
probation on August 27, 1999, the crime had been committed. He also argued the parole



1       All further references to statutes are to the Penal Code, unless stated otherwise.
revocation fines were unauthorized. Appellant also raised an ineffective assistance of
counsel claim.
       On April 16, 2013, the trial court denied appellant’s motion, and appellant filed a
timely notice of appeal from the ruling.
       We appointed counsel to represent him on appeal. After examination of the
record, counsel filed an “Opening Brief” in which no issues were raised. On
October 15, 2013, we advised appellant that he had 30 days within which to personally
submit any contentions or issues which he wished us to consider. No response has been
received to date.
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.